Citation Nr: 0209419	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-04 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a post-
operative left knee replacement, currently evaluated as 60 
percent disabling.

2.  Entitlement to an increased evaluation for instability of 
the left knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to April 
1967. 

The current appeal arose from a July 1996 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office 
(RO), which denied an evaluation in excess of 60 percent for 
status post two total left knee replacement surgeries.  

Subsequently, in an August 2000 rating action, the RO granted 
an additional separate 30 percent evaluation for left knee 
instability under Diagnostic Code (DC) 5257.  


FINDINGS OF FACT

1.  The veteran has undergone 3 total left knee replacement 
surgeries.  

2.  Current clinical findings reflect that the left knee is 
not capable of weight-bearing and that a wheelchair or 
crutches are required for mobility.  Range of motion of the 
left knee is severely limited, although extremely unfavorable 
complete ankylosis is not shown.  Clinical testing has 
revealed objective evidence of pain, weakness, and 
incoordination and instability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 60 
percent for a total left knee replacement have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.21, 
4.71a, Diagnostic Code 5055 (2001).

2.  The schedular criteria for a rating in excess of 30 
percent for instability of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.21, 
4.71a, Diagnostic Code 5257 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

By virtue of the Statement of the Case (SOC) and numerous 
Supplemental SOC's issued during the pendency of this appeal, 
the Board believes that the veteran has been advised of what 
the evidence must show in order to substantiate his claim for 
an increased rating.  Therefore, the Board believes that VA 
has satisfied its duty under both the VCAA and the new 
regulation, 38 C.F.R. § 3.159, to inform the veteran and his 
representative of the information and evidence needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the issues on 
appeal.  The veteran has been provided with numerous VA 
examinations, the most recent one of which was conducted in 
December 2001, and neither he nor his representative has 
alluded to any additional medical records that have not been 
obtained and which would be pertinent to the present claim.  
Therefore, the Board finds that all facts that are relevant 
to these aforementioned issues have been properly developed, 
and that no further action is required in order to comply 
with VA's duty to assist under both the VCAA and the new 
regulations. VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court of Appeals for Veterans Claims 
held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations appear to have been completed in 
full.  Thus, the Board believes that we may proceed with a 
decision on these issues, without prejudice to the appellant.  
Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA. 38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Wensch v. Principi, 15 
Vet. App. 362, 368 (2001), noting, "When there is extensive 
factual development in a case, reflected both in the record 
on appeal (ROA) and the BVA's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

II.  Factual Background

The service medical records show that the veteran was 
hospitalized from September to December 1965 for treatment of 
a torn medial meniscus of the left knee.  Post-service 
records show that, in April 1972, the veteran sustained an 
injury to the left knee due to an industrial accident.  He 
was hospitalized in May and June 1972, at which time partial 
meniscectomy of the medial left knee joint was performed.  
The final diagnosis was internal derangement of the left knee 
joint.

In a January 1974 rating action, the RO granted entitlement 
to service connection for residuals of a medial meniscectomy 
of the left knee, for which a noncompensable evaluation was 
assigned at that time.

The veteran filed a claim for an increased evaluation in 
March 1980.  Following findings made during a May 1980 VA 
examination, at which time minimal degenerative arthritis of 
the left knee was diagnosed, an increased evaluation of 
10 percent was granted in a July 1980 rating action.  In a 
May 1988 rating action, a rating in excess of 10 percent for 
the left knee disability was denied, and the veteran 
appealed.  In a March 1989 decision, the Board granted a 20 
percent evaluation for the left knee disability, based at 
least in part on VA examination findings in March 1988, at 
which time a diagnosis of internal derangement of the left 
knee was made.

The veteran was hospitalized at a VA Medical Center (VAMC) in 
April and May 1989, at which time he underwent arthroscopic 
surgery of the left knee.  In February 1991, he was 
hospitalized for a total knee arthroplasty on the left.  By 
rating action of May 1991, a 100 percent evaluation was 
assigned for the first year following knee replacement 
surgery, under the provisions of Diagnostic Code (DC) 5055, 
effective from February 21, 1991.  Thereafter, a 30 percent 
evaluation was assigned, from April 1, 1992.

In February 1993 the veteran underwent total left knee 
arthroscopy revision at a VAMC.  By rating action of July 
1993, a 100 percent evaluation was assigned for the first 
year following knee replacement surgery under the provisions 
of DC 5055, effective from February 11, 1993.  Thereafter, a 
30 percent evaluation was assigned under DC's 5055-5010, 
effective from April 1, 1994.

A VA examination report dated in April 1994 indicates that 
the veteran was not able to ambulate any significant 
distance, and that he had a significantly decreased range of 
motion.  The examiner also noted that, following left knee 
revision arthroplasty, there appeared to be symptoms of 
possible loosening.  Following consideration of these 
findings, the RO assigned a 60 percent evaluation for the 
left knee disability under DC's 5055-5010, effective from 
April 1, 1994.

A VA examination was conducted in June 1996, at which time 
the veteran complained of continued left knee pain evaluated 
as 9, on a scale of 1 (least severe) to 10 (most severe).  He 
also complained of catching, and a feeling of dislocation in 
the knee.  Objective examination revealed no swelling or 
deformity.  Range of motion testing showed that he could 
straighten the left knee, but could flex it to only 40 
degrees, due to pain.  It was noted that the knee was stable 
to varus and valgus stress.  The examiner commented that the 
total knee arthroplasty appeared to be in good position, 
without obvious signs of loosening, except for signs of very 
early osteolysis.  A diagnosis of status post total knee 
arthroplasty, remaining painful, was made.  The examiner 
noted that, since there was no sign of loosening, the only 
explanation for continued pain was suspected interarticular 
calcified scar tissue.  

In a July 1996 rating decision, the RO denied an evaluation 
in excess of 60 percent for status post two total left knee 
replacement surgeries.  The veteran initiated the current 
appeal from that decision.

A VA medical record dated in September 1997 indicates that 
the veteran complained of increased left knee pain.  Range of 
motion testing was from 20-70 degrees, with pain.  There was 
no evidence of gross instability, effusion, or significant 
loosening.  A December 1997 medical record indicates that 
extensive physical therapy had failed, and that the veteran 
was determined to be disabled in terms of employability 
through March 1, 1998.

In October 1998, a VA medical statement addressing the 
veteran's employability was generated.  A VA doctor stated 
that the veteran was considered limited in his ability to 
maintain a heavy work environment secondary to his surgery.  
It was noted that he would have been able to maintain a desk 
job if he were not symptomatic for a possible loose 
prosthesis.  The doctor observed that the veteran needed 
revision surgery, but could not undergo it immediately due to 
high blood pressure and hyperglycemia.  The doctor concluded 
that the veteran as unable to maintain any type of work 
environment until his knee is revised.

A VA examination of the joints was conducted in November 
1998.  Objective examination showed that range of motion of 
the left knee was significantly limited at 25 to 45 degrees.  
Quadriceps were 4/5 for motor strength and were described as 
weak.  The examiner stated that otherwise the veteran was 
neurovascularly intact with a deformity of the knee 
consistent with degenerative changes.  The examiner's 
assessment was that the left knee arthroplasty was loose, 
requiring either revision and re-cementing of the tibial 
components or a removal of the hardware.  The examiner also 
indicated that the veteran was unable to work secondary to 
his knee condition, and that he was relatively non-
ambulatory, but used a wheelchair.

VA medical records reflect that the veteran underwent 
revision of total knee arthroplasty in May 1999.  The 
procedure entailed re-cementing the patella with the patella 
button clamped into position.  In an October 1999 rating 
action, a 100 percent evaluation was assigned for the first 
year following the surgery, under the provisions of DC 5055, 
effective from May 28, 1999, until the end of July 2000.  
Thereafter, the RO assigned a 60 percent evaluation for the 
left knee disability under DC's 5055-5010, effective from 
August 1, 2000.

A VA examination of the joints was conducted in August 2000.  
The examiner recorded a history of failed total knee 
arthroplasty three times, with a painful, unstable 
prosthesis.  The veteran complained of weakness, 
incoordination, fatigue, and pain in the left knee.  It was 
noted that he could not stand on the left knee due to pain 
and instability, and was confined to a wheelchair full-time.  
Clinical evaluation of the left knee showed a range of motion 
of 20 to 50 degrees, with pain.  There was tenderness in and 
around the knee joint.  There was 3+ varus and valgus 
movement of the knee in full extension, and at 30 degrees.  
He was noted to be neurovascularly intact.  X-ray films 
showed a well-fixed left total knee arthroplasty.  An 
impression of failed left total knee arthroplasty, with a 
stiff and painful knee and post-traumatic arthritis, was 
made.  

By rating action of August 2000, a separate 30 percent 
evaluation was granted for left knee instability under DC 
5257, effective from August 2000.  The RO noted, in the 
rating decision, the notice letter to the veteran, and the 
SSOC issued that month, that the separate 30 percent rating 
would not result in a higher amount of disability 
compensation, due to the "amputation rule" (discussed 
below).

A VA examination of the joints was conducted in December 
2001.  The veteran reported that, since his surgery in May 
1999, he had experienced flexion contracture of the left 
knee, as well as constant pain aggravated by attempts at 
ambulation.  It was further noted that the left knee could 
not bear weight, and that he used crutches and a wheelchair.  
Complaints of pain, even when not ambulatory, weakness, and 
incoordination and instability were documented.  Clinical 
evaluation revealed that the knee was flexed at 45 degrees 
and the veteran was unable to extend beyond that.  Flexion 
from 45 to 55 degrees was attained with demonstrative pain.  
There was no erythema or effusion.  There was marked 
discomfort and demonstrable pain on varus and valgus stress 
testing.  Grade-one instability of the medial lateral 
ligament was shown, as was marked atrophy of the left side 
quadriceps muscle.  Weakness in the quadriceps and hamstring 
muscles was shown.  There were no sensory deficits.  

The examiner reported that X-ray films and a bone scan showed 
no evidence of loosening of the prosthesis or infection.  He 
concluded that, as a result of left knee arthritis and 
surgery, the veteran had limitation of motion and 
considerable wasting and weakness of the muscles.  He 
observed that the veteran's pain and disability seemed to be 
due to reflex sympathetic dystrophy.

In an February 2002 rating action, the RO granted the veteran 
a total (100 percent) rating based upon individual 
unemployability due to service-connected disability, and 
eligibility for dependents' educational assistance under 
38 U.S.C.A. chapter 35, effective in August 2000.  Then, in 
an April 2002 rating action, an effective date of September 
1997 was established for the grant of those benefits.  

III.  Analysis

A 60 percent evaluation is currently in effect for left knee 
replacement, assigned under DC 5055, and a separate 30 
percent evaluation is in effect for left knee instability, 
assigned under DC 5257.  The veteran maintains that an 
increased evaluation is warranted due to the severity of the 
left knee disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Under DC 5055, knee replacement (prosthesis), prosthetic 
replacement of knee joint, the rating shall be 100 percent 
for one year following implantation of the prosthesis.  A 60 
percent rating is provided with chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain, or limitation of motion, the condition is rated by 
analogy to diagnostic codes 5256, 5261, or 5262, with the 
minimum rating being 30 percent.  38 C.F.R. § 4.71a, DC 5055.

Under DC 5257, governing other impairment of the knee, a 10 
percent evaluation is warranted for slight subluxation or 
lateral instability, when moderate a 20 percent evaluation is 
warranted, and a 30 percent evaluation is assigned for severe 
subluxation or lateral instability.

A higher evaluation is not available under either DC 5055 or 
DC 5257.  Under DC 5055, a higher evaluation is warranted 
only during the first year following knee replacement 
surgery.  The veteran's most recent knee replacement surgery 
was performed in May 1999, following which a 100 percent 
evaluation was granted under DC 5055 from May 28, 1999, until 
the end of July 2000, following which the current 60 percent 
evaluation was assigned.  Doubtless, the currently assigned 
60 percent evaluation is warranted, inasmuch as the veteran 
has extremely limited motion of the left knee combined with 
objective evidence of pain on motion and muscle weakness.  An 
increased evaluation is not available under DC 5257, inasmuch 
as 30 percent is the highest schedular evaluation available 
under that code.  Again, the evidence indicates severe 
instability of the left knee to the extent that the veteran 
is unable to bear weight on that side and must use assistive 
devices, such as crutches or a wheelchair for mobility. 

The veteran's representative has argued, in Appellant's 
Brief, submitted to the Board in July 2002, that the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 provide a 
basis for a higher evaluation.  In evaluating disabilities of 
the musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2001).  Inquiry 
must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45. The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is meant to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59; See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board recognizes that the Court, in DeLuca, supra, held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See also 38 
C.F.R. §§ 4.40, 4.45, 4.59.  In this case, extremely limited 
range of motion with pain, as well as muscle weakness, was 
identified in the most recent VA examination report of 
December 2001.  However, the provisions of DC 5055 set forth 
criteria that specifically contemplate severe painful motion 
and weakness for the assignment of a 60 percent evaluation.  
The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  Accordingly, a higher evaluation is not warranted 
under the regulatory provisions of 38 C.F.R. §§ 4.40 and 4.45 
because that would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

Moreover, since the veteran is now receiving the maximum 
disability rating available under Diagnostic Code 5055 
following the expiration of the one-year period after 
installation of the prosthesis, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnston v. Brown, 10 
Vet. App.80, 85 (1997) (holding that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).  

Under the provisions of 38 C.F.R. § 4.59, painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2001).  The provisions of 38 C.F.R. § 4.10 
require consideration of functional impairment.  
Consideration of both of these regulatory provisions has been 
already been accomplished in the present case, as the veteran 
is assigned separate 60 and 30 percent disability ratings for 
his left knee disorder. 

The Board also points out that an evaluation under the 
currently assigned DC 5055 is based upon rating criteria 
which contemplate the degree of limited and painful motion of 
the knee.  Therefore, a separate evaluation under DCs 5260 
and 5261, pertaining to limitation of flexion and extension 
respectively, would not be permitted under VA regulations.  
See 38 C.F.R. § 4.14.  As mentioned previously, the Court has 
held that a claimant may not be compensated twice for the 
same symptomatology.

The Court has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, or otherwise 
causative of limitation of function.  38 C.F.R. § 4.118, DC's 
7803, 7804, 7805; Esteban v. Brown, 6 Vet. App. 259 (1994).  
In the veteran's case at hand, the evidence does not show 
that his residual scars from previous surgeries are in any 
way disabling, nor does the veteran allege so.  As such, a 
separate compensable disability evaluation for the veteran's 
residual scarring is not warranted.

The Board notes that, by regulation, the combination of the 
veteran's 60 and 30 percent evaluations for his left knee 
disability would yield an overall rating of 70 percent.  See 
38 C.F.R. § 4.25.  Under the "amputation rule," in 
pertinent part: "[t]he combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed."  38 
C.F.R. § 4.68.  Amputation of a lower extremity at the middle 
or lower thirds of the thigh may be assigned a 60 percent 
evaluation.  DC 5162.  Amputation of a leg with defective 
stump and thigh amputation recommended or amputation not 
improvable by prosthesis controlled by natural knee action 
may also be assigned a 60 percent evaluation, under DC's 5163 
and 5164.  Amputation of a lower extremity at the upper third 
of the thigh warrants an 80 percent evaluation if the point 
of amputation is at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  DC 5161.  

For this reason, the RO specifically declined to combine the 
additional rating of 30 percent for knee instability with the 
already assigned rating of 60 percent for knee replacement 
residuals, because a 70 percent combined evaluation for that 
single knee would appear to have constituted pyramiding under 
the amputation rule.

The Board also observes that special monthly compensation for 
loss of use of the foot under the provisions of 38 C.F.R. 
§ 4.63 is not warranted, nor do the veteran or his 
representative contend so.  Under the provisions of 38 C.F.R. 
§ 4.71, DC 5055, Note 2, special monthly compensation is 
assignable during the 100 percent rating period the earliest 
date permanent use of crutches is established.  There is no 
regulatory basis for assigning special monthly compensation 
under DC 5055 in any other instance.  Moreover, under the 
provisions of 38 C.F.R. § 4.63(a), loss of use of the foot 
may be demonstrated by extremely unfavorable complete 
ankylosis of the knee.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure".  See Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995) citing Dorland's Illustrated Medical 
Dictionary, 91 (27th Ed. 1988).  During the December 2001 VA 
examination, flexion from 45 to 55 degrees was attained, 
albeit with demonstrative pain.  In this case , although 
severely limited motion has been documented, extremely 
unfavorable complete ankylosis of the knee is not shown.

Finally, a January 1998 SSOC shows that the provisions of 
38 C.F.R. § 3.321 were considered in this case.  To accord 
justice in the exceptional case where the schedular 
evaluations are found to be inadequate, the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2001).

In this case, there is no doubt that the veteran's left knee 
disability has caused marked interference with his employment 
and employability.  However, VA has already compensated the 
veteran for this by virtue of assigning a 100 percent total 
rating for individual unemployability, effective from 
September 1997, due to his left knee disability (which is his 
only service-connected condition).  Accordingly, the Board 
need not undertake further consideration of this matter.

For the reasons explained herein, an increased evaluation for 
the veteran's left knee disability must be denied.

ORDER

Entitlement to an increased evaluation for post-operative 
left knee replacement, currently evaluated as 60 percent 
disabling, is denied.

Entitlement to an increased evaluation for left knee 
instability, currently evaluated as 30 percent disabling, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

